UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6131


PATRICK KNIGHTON,

                    Petitioner - Appellant,

             v.

B. M. ANTONELLI, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Florence. Joseph F. Anderson, Jr., Senior District Judge. (4:18-cv-02835-JFA)


Submitted: July 25, 2019                                          Decided: August 7, 2019


Before WYNN and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Patrick Knighton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Patrick Knighton, a federal inmate, appeals the district court’s order adopting the

magistrate judge’s report and recommendation and dismissing without prejudice

Knighton’s 28 U.S.C. § 2241 (2012) petition.         We have reviewed the record, the

magistrate judge’s report and recommendation, and the district court’s order, and affirm.

We conclude that Knighton cannot pursue a sentencing remedy under § 2241 because he

fails to establish that the settled substantive law affecting his sentence changed after his

direct appeal and first 28 U.S.C. § 2255 (2012) motion. See United States v. Wheeler,

886 F.3d 415, 427-29 (4th Cir. 2018), cert. denied, 139 S. Ct. 1318 (2019).

       Accordingly, we grant Knighton leave to proceed on appeal in forma pauperis and

affirm the district court’s order. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                               AFFIRMED




                                             2